DETAILED ACTION
This application is being examined in art unit 3636 by Examiner Sarah McPartlin.  Please do not hesitate to call me at 571-272-6854 if you have any questions about this communication or how to respond.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on November 7, 2019 has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0025] refers to “two side flanges 16, 17” in line 4.  It appears as if the two side flanges are labelled 16 and 16.  Clarification is required.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 recites the phrase “further comprising two abutments” in line 1.  It is not clear if these two abutments are in addition to the at least on rigid abutment recited in claim 1, or if the at least one rigid abutment, recited in claim 1, is two abutments as set forth in claim 6.  Clarification is required.
Claim 7 recites the phrase “two terminal portions further extending said intermediate portions” in lines 3-4.  It appears that a words is missing between the words “extending” and “said.”  The relationship between the terminal portions and the intermediate portions is not clear.  Clarification is required.  It appears that the word - - from - - would help remedy the lack of clarity.
Claim 8 recites the phrase “the teeth” in line 2.  This phrase lack sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 102(a)(1) as being anticipated by Flick et al. (US 2018/0222352).  With respect to claim 1, Flick discloses a slide rail (1) for a vehicle seat, the slide rail comprising: first (3.1) and second (3.2) profiles so as to slide relative to one another in a longitudinal direction; a latch (5.1) movable between a locked position where said latch immobilizes the first (3.1) and second (3.2) profiles relative to one another, and an unlocked position where said latch allows the first and second profiles to slide relative to on another (see paragraphs [0047] and [0048]), each of the first and second profiles having a web (unlabeled, each extending parallel to each other and to a floor surface upon which the rail is mounted) and two side flanges, the side flanges of the second profile extending, upwards, toward the web of the first profile in a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al. (US 2018/0222352).  With respect to claim 9, a vehicle seat comprising at least one slide rail according to claim 1, a seating portion fixed to the first profile of the slide rail (see paragraph [0037]).  With respect to claim 10, the second profile of the slide rail comprises a front end, said at least one abutment being arranged in proximity to said front end (see paragraph [0074], and description of abutments (9) and (10) located at both ends of the slide rail).  Flick does not explicitly disclose a backrest.  It would be obvious, to one of ordinary skill in the art, to assume that Flick device was used in conjunction with a vehicle seat with a backrest since vehicle seats include backrests in their common form and any vehicle seat without a backrest would be an exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Couasnon (9,834,116) (note: stepped nature of second profile and stops punched into side walls); and Mischer et al. (US 2013/0200243) (note: paragraph [0032] and different methods for forming end stops (32) within stationary rail (22)).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636